 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       OMAR SHAKIR,                                      No. 2:19-cv-0846 AC P
12                          Plaintiff,
13              v.                                         FINDINGS & RECOMMENDATIONS
14       C. HORD, et al.,
15                          Defendants.
16

17             This prisoner civil rights action is referred to the undersigned United States Magistrate

18   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c).

19             A recent order of this court was served on plaintiff at his last address of record (California

20   State Prison - Los Angeles County) but returned by the postal service with a notation that it was

21   “Undeliverable, Paroled.” See May 24, 2019 Docket Entry and Receipt. Review of the Inmate

22   Locator website operated by the California Department of Corrections and Rehabilitation

23   (CDCR) confirms that plaintiff is no longer incarcerated under the authority of CDCR.1 It

24   appears both that plaintiff has failed to comply with Local Rule 183(b) (which requires that a

25
     1
26     See http://inmatelocator.cdcr.ca.gov/search.aspx. See also Fed. R. Evid. 201 (court may take
     judicial notice of facts that are capable of accurate determination by sources whose accuracy
27   cannot reasonably be questioned); see also City of Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2
     (9th Cir. 2004) (“We may take judicial notice of a record of a state agency not subject to
28   reasonable dispute.”).
                                                         1
 1   party appearing in propria persona inform the court of any address change), and that he has
 2   abandoned this case (plaintiff has not attempted to further contact the court).
 3           “If mail directed to a plaintiff in propria persona by the Clerk is returned by the U.S.
 4   Postal Service, and if such plaintiff fails to notify the Court and opposing parties within sixty-
 5   three (63) days thereafter of a current address, the Court may dismiss the action without prejudice
 6   for failure to prosecute.” Local Rule 183(b). More than sixty-three days have passed since the
 7   subject court order was returned by the postal service and plaintiff has failed to notify the Court
 8   of his current address.
 9           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
10   district judge to this action.
11           Additionally, IT IS HEREBY RECOMMENDED that this action be dismissed without
12   prejudice for failure to prosecute. See Local Rule 183(b).
13           These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
15   days after being served with these findings and recommendations, plaintiff may file written
16   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
17   Findings and Recommendations.” Any response to the objections shall be filed and served within
18   fourteen days after service of the objections. Plaintiff is advised that failure to file objections
19   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
20   Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   DATED: August 1, 2019
22

23

24

25

26

27

28
                                                         2
